Case 19-10751-SMG_ Doc 24-2

 

Filed 11/02/20 Page 1of2

Nk ULTIMATE CONSTRUCTION CORP

 

 

 

Factura n.": 142 Factura
Fecha: 20/09/2020
Plazo de pago: 30 dfas 1544 Arthur St #4
Vencimiento: 20/10/2020 Hollywood, FL,
Para: EROLIDA MARGARITA GARCIA 33020
margaritagarcia2855@gmail.com 0544790859
6060 S, FALLS CIRCLE DR APT 324 LAUDERHILL FLA 33319 9544790859
Enviar a: 6060 S. FALLS CIRCLE DR APT 324 LAUDERHILL FLA 33319 N.° de sequimiento
Modo de envio
Franco a bordo
Descripcién : Cantidad Tarifa Importe
WORK DONE {N THE KITCHEN” 1 $10,250.00 $10,250.00*
REMOVE DAMAGED BASE CABINETS ,
REMOVE COUNTERTOP ,

REMOVE BACKSPLASH,REPLACE DISPOSED GARBAGE,SERVICE ELECTRICITY,PLUMBING

SERVICE, CONSTRUCTION AND INSTALLATION OF BASE KITCHEN CABINETS,COUNTERTOP
INSTALLATION,SINK INSTALLATION,PLUMBING E AND ELECTRICITY REINSTALLATION, BACKSPLASH
INSTALLATION,

WORK DONE IN BATHROOM ”COMPLETE DEMOLITION,REPAIR OF DAMAGED PLUMBING,REPAIR IN 1 $7,100.00 $7,100.00*
‘ SILING APT 224,CONSTRUCTION OF NEW WALLS IN DURROKSHOWER CONSTRUCTION, INSTALLATION
OF PORCELAIN ON WALLS AND SHOWER,ELECTRIC SERVICE,PLASTER AND PAINT FINISHES.

eee Subtotal de prod sctos. a 81735000"

 

*Indica un concepto exento de impuestos

 
Casg@LiMaAtEcitsTHROTIOn CORP adchidGa2ondsagm 2 of 2

Subtotal $17,350.00

Envio $0.00

Total $17,350.00

PAGADA $0.00

Total a pagar $17,350.00

249

 
